       Case 4:20-cv-00817-DPM Document 17 Filed 12/23/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

JACQUELYN LARISSA DIXON                                      PLAINTIFF

v.                       No. 4:20-cv-817-DPM

LIFE INSURANCE COMPANY OF
NORTH AMERICA and SALINE
HOSPITAL, LLC, d/b/a/Saline
Memorial Hospital                                        DEFENDANTS

                             JUDGMENT
     Dixon's complaint is dismissed with prejudice. The Court retains
jurisdiction until 23 February 2021 to enforce the parties' settlement.



                                                         v
                                        D.P. Marshall Jr.
                                        United States District Judge
